DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May, 2021 has been entered.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s Remarks/Amendments filed on 11 May,2021, in view of Applicant’s Request for Continued Examination under 37 CFR 1.114 filed on 8 June, 2021. The amendments have been entered, and accordingly, claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over DEWAR (US 5,655,600 – published 12 August, 1997).
As to claim 1, DEWAR discloses a heat exchanger (10; col.3, line 10) between a first fluid (22 or 24; col.3,lines 26-32) flowing in a longitudinal direction (X)(direction A or B shown in figures 1 and 2, dependent upon which fluid, 22 or 24, interpreted as first fluid) and a second fluid (22 or 24; col.3, lines 26-32), said heat exchanger comprising: 
- two parallel plates(12a-12f; col.3,lines 10-12) distant from one another(figures 1 and 2), so as to define a passage for circulating said first fluid(18 or 20, respective, to the first fluid, 22 or 24; figures 1 and 2; col.3, lines 26-43);
- at least one first and one second row of fins(see annotated figure 2, but further shown in figure 1) arranged between said plates (col.3, lines 10-25), said fins being flat and independent from each other(figure 2, at least; col.3, lines 51-55), each fin extends from one of said plates to the other of said plates (col.3, lines 10-25), said first and second rows extending longitudinally(wherein it is now designated that direction A is construed as being the longitudinal direction, wherein figure 2 shows the fins being provided with a dimension that extends in the longitudinal direction, A; col.3, lines 55-58), the fins of said first row being arranged preferably in staggered rows with respect to the fins of said second row (see annotated figure 2, wherein the fins are shown to be staggered relative to one another, but further shown in figure 1), each fin being delimited longitudinally by a first edge and a second edge(wherein the passage of the first fluid is now being construed as the passage of 18, as shown in figures 1 or 2, with the fluid flow in the direction of A; the first edge is the upstream edge of the fins, 14, wherein the second edge is the downstream edge of the fins) said first edge comprising, at each of the ends thereof, a region of connection with the corresponding plate (see annotated figure 2, in view of col.3, lines 10-25).
DEWAR does not explicitly disclose the combination of the fins being arranged perpendicularly between the plates and characterised in that said regions of connection of said first edge are respectively inclined by an angle (A) and an angle (B) with respect to a normal (N) to the plates, said angles (A) and (B) being defined in a plane (P) perpendicular to said plates and parallel with the direction (X), said first edge and said second edge of each of the fins having an identical profile in said plane (P).
However, DEWAR does provide that diameter, or width direction of the fins in the cases where the fins are rectangular/square in profile as shown in figure 3, can be varied to provide the best match to the desired total exchange of heat (col.3, lines 23-25) and the angle of the fins can be made relative to the edge of the plates and to the fluid streams to provide a range of compromises in resistances between the two fluid streams (col.3, line 64- col.4, line 6). This provides that the angle of the fins relative to the edges of the plates and the width, which is to be provided along the direction of the flow of fluid, are both result effect variables, i.e. variables which achieve a recognized result. In this case, the width or extent of the fins affects the desired total exchange of heat, while the angle of the fins disposed relative to the plates affects the flow resistance. In doing so, it is possible that the fins take the shape as shown in annotated figure A (see below), wherein the fins are angled relative to the plates, in a YZ-plane view, which provides them as perpendicular, the fins are further angles relative to the plates, in a XY-plane XY-plane) of the first edge at the connection locations angled to the normal(N) of the plates, and the width of the fin in the longitudinal direction is elongated.  In this case, the fin structure can be provided to be perpendicularly arranged between the plates, wherein the edges are angled relative to the normal of the plates at angles A and B, wherein the angles are defined in the plane (P) perpendicular to the plates and parallel to the longitudinal direction (X) (plane defined by the view of annotated figure A as the ZY-plane) and the first and second edges have identical profiles in the plane (P) (as the shape is a rotated rectangle or square, which would have the same profile), in view of the rectangular structure being tilted relative to the plates via angles A and B. Therefore, as the general conditions of the claim are taught by the prior art, DEWAR, it is not inventive to determine the optimum or workable ranges through routine experimentation. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the fins as claimed by the teachings of DEWAR for the purposes of affecting the heat transfer and resistance of fluid flow.

    PNG
    media_image1.png
    1585
    1645
    media_image1.png
    Greyscale

Annotated Figure A
As to claim 2, DEWAR, as modified, further teaches wherein the angle (A) is equal to the angle (B) (in view of the edge of the fin, shown in annotated figure A, acting as a transverse line to the two normal lines shown. As the normal lines are perpendicular to both of the plates, due to the parallel nature of the plates, the normal lines are further parallel to one another, this would provide that the edge of the fin acts as a transverse line to the normal lines, which in turn follows the known alternate interior angles theorem, which provides angles A and B being congruent).

As to claim 3, DEWAR, as modified, previously provided the angle (A) and the angle (B), but does not further provide wherein one of them is greater than 40°. 
However, DEWAR, again, does provides the angle of the fins can be made relative to the edge of the plates and to the fluid streams to provide a range of compromises in resistances between the two fluid streams (col.3, line 64- col.4, line 6). This provides that the angle of the fins relative to the edges of the plates is a result effect variables, i.e. variables which achieve a recognized result. In this case, the angle of the fins disposed relative to the plates affects the flow resistance. Therefore, as the general conditions of the claim are taught by the prior art, DEWAR, it is not inventive to determine the optimum or workable ranges through routine experimentation. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the angle of at least A or B as claimed by the teachings of DEWAR for the purposes of affecting resistance of fluid flow.


As to claim 4, DEWAR, as modified to provide the position as shown in figure 1, further teaches wherein, in the plane (P), more than 90% of the length of the first edge is inclined with respect to the normal (N) (see annotated figure A, which provides that the first edge is inclined over the entire length with respect to the normal).

As to claim 5, DEWAR, as modified provided wherein the fin was inclined long the first edge with respect to the normal (see annotated figure A), further teaches wherein said first edge comprises at least one rectilinear section inclined with respect to the normal (N) (figure 3, in view of annotated figure A, in the YZ plane view, which provides the fin could be rectangular, such that the first edge would be a rectilinear section).

As to claim 6, DEWAR, as modified provided wherein the fin was inclined long the first edge with respect to the normal (see annotated figure A), further teaches wherein said first edge comprises two rectilinear sections inclined with respect to the normal (N) and having concurrent directions(figure 3, in view of annotated figure A, in the YZ plane view, which provides the fin could be rectangular, such that the first edge could have two rectilinear sections, wherein an upper section is considered to be one and a lower section is considered to be another, which occur along the same edge).

As to claim 7, DEWAR, as modified, further teaches wherein the fins are spaced longitudinally by a constant amount (col.3, lines 23-25).

As to claim 11, DEWAR, as modified, previously provided the angle (A) and the angle (B), but does not further provide wherein each of them is greater than 40°. 
However, DEWAR, again, does provides the angle of the fins can be made relative to the edge of the plates and to the fluid streams to provide a range of compromises in resistances between the two fluid streams (col.3, line 64- col.4, line 6). This provides that the angle of the i.e. variables which achieve a recognized result. In this case, the angle of the fins disposed relative to the plates affects the flow resistance. Therefore, as the general conditions of the claim are taught by the prior art, DEWAR, it is not inventive to determine the optimum or workable ranges through routine experimentation. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the angle of at least A and B as claimed by the teachings of DEWAR for the purposes of affecting resistance of fluid flow.

As to claim 12, DEWAR, as modified, previously provided the angle (A) and the angle (B), but does not further provide wherein one of them is greater than 45°. 
However, DEWAR, again, does provides the angle of the fins can be made relative to the edge of the plates and to the fluid streams to provide a range of compromises in resistances between the two fluid streams (col.3, line 64- col.4, line 6). This provides that the angle of the fins relative to the edges of the plates is a result effect variables, i.e. variables which achieve a recognized result. In this case, the angle of the fins disposed relative to the plates affects the flow resistance. Therefore, as the general conditions of the claim are taught by the prior art, DEWAR, it is not inventive to determine the optimum or workable ranges through routine experimentation. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the angle of at least A or B as claimed by the teachings of DEWAR for the purposes of affecting resistance of fluid flow.

As to claim 13, DEWAR, as modified, previously provided the angle (A) and the angle (B), but does not further provide wherein each of them is greater than 45°. 
col.3, line 64- col.4, line 6). This provides that the angle of the fins relative to the edges of the plates is a result effect variables, i.e. variables which achieve a recognized result. In this case, the angle of the fins disposed relative to the plates affects the flow resistance. Therefore, as the general conditions of the claim are taught by the prior art, DEWAR, it is not inventive to determine the optimum or workable ranges through routine experimentation. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the angle of at least A and B as claimed by the teachings of DEWAR for the purposes of affecting resistance of fluid flow.

As to claim 14, DEWAR, as modified to provide the position as shown in figure 1, further teaches wherein, in the plane (P), more than 95% of the length of the first edge is inclined with respect to the normal (N) (see annotated figure A, which provides that the first edge is inclined over the entire length with respect to the normal).

As to claim 15, DEWAR, as modified, further teaches wherein said first edge comprises at least one circular section (figure 3; col.4, lines 7-13, wherein the fin can be provided with a different cross-section which could provide a circular section along the edges).

As to claim 16, DEWAR, as modified, further teaches wherein said first edge comprises at least one elliptical section (figure 3; col.4, lines 7-13, wherein the fin can be provided with a different cross-section which could provide a circular section along the edges, wherein a circle is a special case of an ellipse).

As to claim 17, DEWAR, as modified, further teaches wherein various cross-sections of the fins may be provided, such that the first edge could be provided with a different shape (col.4, lines 11-13), such as at least one circular section and at least one rectilinear section, inclined with respect to the normal (N) (see annotate figure A, which provides that the first edge is inclined over the entire length with respect to the normal). In particular, it would have been obvious for one having ordinary skill in the art to provide the first edge to be provided with a rectilinear and circular shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). More so, DEWAR recognizes that the shape may be selected based on a desired performance, such that one having ordinary skill within the art would have found it suitable within the art to provide different shapes in the fin cross-section, which directly impacts the shape and structure at the first edge, so as to achieve a desired performance. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, DEWAR, based on this. Further, note that in the instant application, pg. 6-7 and 9, the Applicant has not disclosed any criticality for the claimed limitations, relative to the specified shape.

As to claim 18, DEWAR, as modified, further teaches wherein various cross-sections of the fins may be provided, such that the first edge could be provided with a different shape (col.4, lines 11-13), such as at least one elliptical section and at least one rectilinear section, inclined see annotate figure A, which provides that the first edge is inclined over the entire length with respect to the normal). In particular, it would have been obvious for one having ordinary skill in the art to provide the first edge to be provided with a rectilinear and elliptical shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). More so, DEWAR recognizes that the shape may be selected based on a desired performance, such that one having ordinary skill within the art would have found it suitable within the art to provide different shapes in the fin cross-section, which directly impacts the shape and structure at the first edge, so as to achieve a desired performance. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, DEWAR, based on this. Further, note that in the instant application, pg. 6-7 and 9, the Applicant has not disclosed any criticality for the claimed limitations, relative to the specified shape.

As to claim 19, DEWAR, as modified, further teaches wherein various cross-sections of the fins may be provided, such that the first edge could be provided with a different shape (col.4, lines 11-13), such as at least one circular section and at least one elliptical section. In particular, it would have been obvious for one having ordinary skill in the art to provide the first edge to be provided with an elliptical and circular shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). More so, DEWAR recognizes that the shape may be selected based on a 

As to claim 20, DEWAR, as modified, further teaches wherein various cross-sections of the fins may be provided, such that the first edge could be provided with a different shape (col.4, lines 11-13), such as at least one circular section, at least one elliptical section, and at least one rectilinear section, inclined with respect to the normal (N) (see annotate figure A, which provides that the first edge is inclined over the entire length with respect to the normal). In particular, it would have been obvious for one having ordinary skill in the art to provide the first edge to be provided with a rectilinear, elliptical, and circular shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). More so, DEWAR recognizes that the shape may be selected based on a desired performance, such that one having ordinary skill within the art would have found it suitable within the art to provide different shapes in the fin cross-section, which directly impacts the shape and structure at the first edge, so as to achieve a desired performance. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, DEWAR, based on this. Further, note that in the instant .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DEWAR (US 5,655,600 – published 12 August, 1997), in view of WONG (US 2016/0230595 A1 – previously published on 11 August, 2016).
As to claim 8, DEWAR, as modified, further teaches a method for producing a heat exchanger according to claim 1 (see rejection of claim 1), wherein the method comprises a step of producing said heat exchanger by additive manufacturing (col.3, lines 1-8 – bonding of the ribs, after insertion through the plates) along a manufacturing axis (Z) parallel with said longitudinal direction (X) (which would at least provide bonding along the edges of the fins, at least edges which are parallel with the longitudinal direction (X), defined as A in figures 1 and 2, at the intersections with the plates).
However, DEWAR, as modified, does not further disclose wherein the method includes selective melting on powder beds.
That being said, WONG is within the field of endeavor provided a heat exchanger (abstract) of which is manufactured using additive manufacturing techniques related to at least Laser Powder Bed Fusion (LPBF) (par. 50) to form the heat exchanger.  WONG teaches that additive manufacturing such as Laser Powder Bed Fusion is advantageous, when compared to traditional additive manufacturing techniques, such as soldering/welding/brazing which are types of bonding, where components are formed through traditional machining techniques and then joined through traditional additive manufacturing techniques together, as new techniques enable manufacture of relatively complex geometries to minimize assembly details and multi-par. 52). For this, one having ordinary skill within the art would recognize that the heat exchanger can be formed through a single manufacturing process, as opposed to plurality by “growing” the heat exchanger layer by layer through techniques such as Laser Powder Bed Fusion that utilizes powder beds.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify DEWAR with the teachings of WONG to provide selective melting on powder beds through the utilization of a new additive manufacturing technique such as Laser Powder Bed Fusion for the above advantages over traditional additive manufacturing techniques (i.e., bonding techniques).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DEWAR (US 5,655,600 – published 12 August, 1997), in view of WONG (US 2016/0230595 A1 – previously published on 11 August, 2016) and NPL: “Adding and Modifying Support Structures” - Simplify3d (December 2013). 
As to claim 9, DEWAR, in view of WONG and previous modifications, teaches the claimed invention, in addition to wherein said fins comprise a first hollow edge(at the second edge the fin is hollow, as shown in annotated figure A, below the upper connection at the second downstream edge, as there is nothing to support the geometry below) and a second protruding edge(at the first edge the fin is protruding, as shown in annotated figure A, at the lower connection). However, DEWAR, as modified by WONG, does not explicitly disclose the heat exchanger being manufactured on a construction support, said first hollow edge being oriented on the side of said support.
at the second edge the fin is hollow, as shown in annotated figure A, below the upper connection at the second downstream edge, as there is nothing to support the geometry below),  can be provided at any angle, as the angle of the fins may be changed (discussed in the rejection of claim 1), the fins can span over a large desired range that incorporate angles larger than 45°, one having ordinary skill within the art would necessarily be inclined to provide construction supports so as to prevent deformations in the at least hollow edge.  It, therefore, would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to further modify DEWAR, in view of WONG and the NPL provided, for at least this reason during manufacturing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WONG (US 2016/0230595 A1 – previously published on 11 August, 2016), in view of DEWAR (US 5,655,600 – published 12 August, 1997).
As to claim 10, WONG discloses a turbine engine(figure 3; par. 34) comprising a heat exchanger (64/64A; figure 4), but does not disclose the heat exchanger according to claim 1.
However, DEWAR is within the heat exchanger field of endeavor and teaches the heat exchanger according to claim 1. Particularly, DEWAR teaches the heat exchanger is advantageous over other heat exchanger designs, in that the heat exchanger incorporates various design changes which can be tailored to a desired total heat exchange between fluids passing through the heat exchanger, and even desired resistance to the fluids, to achieve a desired performance of the heat exchanger (col.3, lines23-25 and col.4,lines 5-13). Given that heat transfer is necessary within turbine engines of aircrafts to dissipate large amounts of heat(par. 51 – designation of high temperature environments), one having ordinary 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/ Examiner, Art Unit 3763                                                                                                                                                                                                       8/26/2021